Title: To Thomas Jefferson from Joel Barlow, 4 August 1805
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Newyork 4 Aug. 1805
                  
                  I take the liberty to announce to you my arrival in this country & my intention of visiting your part of it very soon. We propose to pass the winter at or near Washington, & look out for a place to pitch our tent for the residue of life. If you are not now at Washington I would be much obliged to you if you will drop me a line to the care of Peter Talman merchant in this place, to let me know about what time you expect to be there, as my principal object in going that way before I visit the north is to see you as soon as convenient.
                  Mrs. B—’s health is feeble, she will probably remain here while I make my first trip to the south.
                  with great respect & attachment
                  
                     Joel Barlow 
                     
                  
               